Citation Nr: 1452826	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  08-39 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), for the period prior to December 26, 2009.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran served on active duty from October 1990 to May 1993, and thereafter served in the Army National Guard from May 1993 to June 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran had a hearing before the Board in August 2011 and the transcript is of record.

This case was previously before the Board in November 2011, March 2013, September 2013, and January 2014 when it was remanded for further development. 

In a RO rating decision dated in July 2014 the Veteran was granted entitlement to TDIU effective December 26, 2009.  As such, the issue has been recharacterized above.

In May 2014 the Veteran submitted a statement indicating disagreement with an April 2014 denial of vocational rehabilitation services.  As the reported denial of vocational rehabilitation services as well as any associated documents are not associated with the claims file before the Board, the appeal of this issue is unclear and not properly before the Board.  As such, the Board refers the issue to the RO for further appropriate action.


FINDING OF FACT

The Veteran's service-connected disabilities did not preclude substantially gainful employment prior to December 26, 2009.

CONCLUSION OF LAW

The criteria for an award of TDIU for the period prior to December 26, 2009, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Appropriate notice was provided in February 2007 and June 2010 prior to the denial of TDIU.

The duty to assist has also been met and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained and associated with the claims file VA treatment records, records regarding an application for Social Security Administration benefits, and adequately identified private treatment records.  In addition, a VA medical opinion was obtained.  

Significantly, neither the appellant nor her representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  TDIU

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  See M21-1MR, Part IV, Subpart ii, Chapter 2(F)(24)(c).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

It is VA policy, however, to grant TDIU in all cases where a Veteran is unable to work due to service-connected disability. Rating boards are required to submit to the Director, Compensation and Pension Service (Director), for extraschedular consideration, all cases of Veterans who are unemployable by reason of service-connected disability(ies), but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b). 

Where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a total disability evaluation based on individual unemployability under 38 C.F.R. § 4.16(b).  The Board may, however, refer the claim to the Director for extraschedular consideration.  The governing norm for the Board in making the determination is whether there is a plausible basis for concluding that the Veteran is unable to secure and follow a gainful occupation.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In October 2006 the Veteran's TMJ was reported to have significant occupational effects.  The Veteran reported that the pain affected work once to twice a week and may cause her to go home for rest.

In November 2006 the Veteran reported that she had to lie down in a dark and quiet room and is incapacitated when she has a severe headache.  She noted that she had to miss work on several occasions due to headaches and TMJ pain over the prior year.  She had a business where she could work from home and a business partner who can cover for her if needed.  

A chiropractor reported in January 2007 that the headaches were described as occurring every day.  The Veteran had, on average, three "really bad headaches" a week lasting anywhere from 1 to 2 days and sleeping it off in a dark quiet room is usually the only way to cope with her headaches.  This headache was described as an 9 out of 10. The headache was globally located and lasted for 3 days.  Over the counter pain medication barely took the edge off and the Veteran had to sleep for the pain to subside.  The headaches had been getting progressively worse over the prior year to the point that they interfere with sleeping, work and other everyday activities.

A lay statement received in January 2007 from the Veteran's business partner indicated that the Veteran pushes through the pain that was not controlled by analgesia.  There were days when she could barely move and when she was confined to her house.  When they were out on a job, the Veteran struggled to keep going and the partner often had to take over the driving on the way home as the Veteran could not concentrate on the road because of her headaches.  

In a statement dated in January 2007 the Veteran reported that when she had a severe headache she had to lie down in a dark and quiet room.  She was then unable to work or function.  She reported that when they hit while working her partner would have to take over the driving and the work.  These happened on average three times a week.  

In June 2007 a private physician noted that the Veteran was a real estate detailer preparing homes for sale.  Regarding a functional index for TMJ with ten items, walking was the only one that did not increase her symptoms.  The physician noted that the Veteran cannot do her usual work and she needed help to manage personal care.  Her sleep was greatly disturbed by three to five hours of sleeplessness.  She was able to engage in few to hardly any recreational activities due to increased symptoms.  She had a lot of difficulty concentrating and she had headaches most all of the time.  She could not read as much as she wanted due to moderate symptoms in her neck.  She could not talk as long as she wanted because of moderate jaw symptoms and after fifteen minutes of talking her jaw locks.  Symptoms prevent her from chewing anything other than soft foods.  

In July 2007 the Veteran reported that she returned to work but that she had to leave work early two days to return home to bed.  

In December 2007 the Veteran reported that she recently started working in professional security and had been promoted to Operations Manager.  She reported that she was satisfied with her job but was being overworked.  She indicated that when she is working as a security guard, she is often fearful when she has to be "confrontational" and worried about her safety. 

Upon examination in April 2008 the Veteran was noted to be employed fulltime as a security supervisor and to have lost less than one week from work in the prior twelve month period.  The Veteran had decreased concentration and was fearful about going to job sites at night due to past experiences.  She reported that she had some difficulty in performing her work assignment as a supervisor of security operations, as she sometimes visits job sites at night and has safety concerns related to the visits.  The examiner reported that the Veteran was able to perform current job requirements but did so with markedly increased anxiety.  On a spine examination the examiner reported that the Veteran was not missing work and had no incapacitating episodes.  

Upon neurological examination in April 2008 the Veteran was noted to be working in a management position in a security company.  The stress had worsened her to the point where she had resigned.  

Upon examination in November 2008 the Veteran was noted to have her own business in real estate detailing.  It was reported that activities of daily living were not affected and she experienced pain at work but she did not miss work.  It was noted that the Veteran should be able to accomplish her current occupation into the immediate future without great difficulty.  

In March 2009 the Veteran was noted to work on her feet in security.  In another March 2009 note the Veteran was reported to indicate that she did secretarial work and reported no changes with positions or stress or days off.  In April 2009 the Veteran reported that she was working part time.

An October 2009 VA treatment note indicates that the Veteran underwent right knee ACL reconstruction in October 2009 and would be cleared to return to work for light duty in November 2009.

In November 2009 the Veteran was noted to work two days a week.  The same treatment note indicated that the Veteran was not working due to knee surgery.

In December 2009 the Veteran was noted to be status post right knee ACL reconstruction.  The provider indicated that the Veteran may continue to work sit down duty only and walk around as tolerated.  It will likely take six to nine months until she can return to work full duty.

In May 2010 the Veteran reported that she had to give up her business to her partner in the prior year due to not being able to work due to headaches.  

In a July 2010 application for TDIU, the Veteran reported that she last worked in 2009 and that she became too disabled to work in August 2009.  

In August 2010 the Veteran reported that she had not been able to work since the prior year due to health.  

In January 2011 the Veteran reported that she had not worked in a year.

In September 2011 the Veteran reported that she had not worked since 2009.

In December 2011 the Veteran reported that she stopped working a year and half earlier due to psychiatric symptoms.  

In February 2013 the Veteran reported that she had not worked since 2007 due to health and mental health issues.  

In a May 2013 examination report the Veteran was noted to not have worked since 2009.

In June, July, and August 2013 the Veteran reported that she had had not worked since 2007.

In a Work History Report prepared as part of an application for Social Security Administration benefits, the Veteran reported that she had last worked in February 2010 as a Security Officer.  In another Work History Report, the Veteran reported that she last worked as a Security Officer and as a Personal Assistant in July 2009.

Pursuant to the most recent Board remand, a VA medical opinion was obtained in March 2014.  The examiner noted that a November 2006 orthopedic examination reported that the Veteran should be able to accomplish her current occupation into the immediate future without great difficulty.  An April 2008 PTSD examination was noted to reveal that the Veteran was employed full time with less than one week of time lost from work in the prior twelve months.  A May 2010 examination for headaches was noted to reveal that the Veteran's headaches had significant effects on the Veteran's usual occupation.  The examiner identified additional subsequent notes that revealed that the Veteran was not working, that her functional status had decreased, and that she had not worked since 2009.  The examiner contacted the Veteran by phone and noted that the Veteran reported that she last reported as a Security Guard in 2009.  She believed that she left the job at the very end of 2009, around December 26, 2009.  She reported that she was no longer able to carry that weight or manage a part time shift due to pain.  After that, she went from job to job.  She worked little for three years and was mostly at home.  She reported that she was trying to do some home based business, on her own time, selling vitamins.  She had been doing this for three months prior to the examination.  

The examiner rendered the opinion that it appeared that the Veteran had increasing problems at work but was able to maintain employment in her usual occupation (security guard) up until December 26, 2009.  In 2008, a PTSD examiner noted that Veteran had less than one week of missed work in the prior 12 months.  It appeared that a combination of conditions including service connected spine problems, headaches, PTSD, and fibromyalgia, contributed to disabling symptoms which precluded regular gainful employment in her usual occupation after December 26, 2009.  

Entitlement to a TDIU for the period prior to December 26, 2009, is not warranted.  Initially, the Board notes that the Veteran meets the schedular criteria for TDIU during the entire period on appeal.  Although the Veteran has sometimes reported that she had been unable to work since 2007, the Veteran has predominantly reported that she has not been able to work since 2009.  In addition, the record reveals that the Veteran was employed and reported that she was employed into 2009.  After discussion with the VA examiner in May 2014, the Veteran indicated that she believed that she left her job at the very end of December 2009.  In addition, although there is an indication that the Veteran stopped working earlier in 2009 than December 2009, the Veteran was restricted from work due to surgery for a nonservice-connected knee disability.  As the preponderance of the evidence is against a finding that the Veteran is entitled to a TDIU prior to December 26, 2009, the claim is denied. 


ORDER

Entitlement to a TDIU for the period prior to December 26, 2009, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


